Citation Nr: 0706204	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971. He also has unverified reserve duty with the South 
Carolina and New Jersey Army National Guard.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board notes that this issue was previously remanded to 
the RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated August 2006. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no corroboration of the veteran's claimed in-
service stressors.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in January 2003, (prior to the February 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  
Additionally, the veteran submitted statements regarding his 
condition.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).




History and Analysis

The veteran contends that his PTSD is related to an incident 
that occurred during his time in service.  

The veteran does not claim to have served in combat.  The 
case turns rather, on whether the veteran has PTSD and 
whether there are credible stressors that occurred that can 
be linked to the diagnosis of PTSD.  The veteran has MOSes of 
food services specialist and combat engineer noted in his 
service personnel records.  The veteran did not receive a 
Combat Infantryman's Badge, a Purple Heart, or any other 
metal which indicates combat service.  Additionally, the 
veteran's service personnel records indicate that the veteran 
served in Europe.  

The veteran claims that his stressor resulted from witnessing 
a friend die during service, and subsequently having to guard 
his friend's body and escort the body back to the United 
States from Germany.    

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  A report of medical history as well as his examination 
upon enlistment, both dated October 1968, noted a normal 
psychiatric state.  Separation examination dated February 
1971 noted a normal psychiatric state.  Subsequent reports of 
medical history and examinations done in conjunction with the 
veteran's National Guard duty, dated December 1974, September 
1980, and October 1984, also revealed a normal psychiatric 
state.

The veteran was scheduled for a VA PTSD evaluation, but it 
was cancelled due to the veteran's failure to report.  

VA progress notes dated March 2003 to April 2003 indicate a 
diagnoses of, and treatment for, PTSD and substance abuse.  A 
March 2003 PTSD screening revealed that the veteran was not 
in combat but witnessed a friend killed in a car accident.  
The veteran reported that he brought the body back to the 
United States from Germany.  The examiner noted that the 
veteran denied suicidal ideations and scored 36 on the Back's 
depression scale.  Affect and mood were appropriate and 
thought process and content were intact.  A March 2003 mental 
health evaluation noted that the veteran reported depressed 
mood, poor sleep, severe flashbacks, hypervigilence and 
homicidal impulses.  Suicidal ideation, plan or intent was 
denied.  Speech was normal, fluent, coherent and relevant.  
Mood was depressed and affect was restricted.  Impulse 
control, judgment, and insight were fair to good.  The 
veteran reported concerns about what he saw in service as a 
demolitions expert and the possible repercussions if he spoke 
about it.  The examiner provided diagnoses of PTSD, and 
heroin and alcohol abuse, and assigned a GAF score of 45-55.  
A mental health integrated summary dated March 2003, 
indicated current treatment in an intensive outpatient 
program.  The veteran reported having difficulty in basic 
training.  The veteran reported being stationed in Cambodia, 
and being disturbed by his experiences there.  He also 
reported being stationed in Germany, where he saw his best 
friend killed in a training accident.  He also reported first 
using heroin and alcohol in Germany.  

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F.3d 
228 (Fed. Cir. 1997).  Because the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences, the veteran's claimed stressors must be 
verified.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Unfortunately, while the above-mentioned psychiatric reports 
appear to connect the veteran's PTSD to service, this 
determination was based on information which has not been 
corroborated as the veteran has not provided the information 
necessary for the RO to attempt to verify the alleged 
stressor.  In August 2006, the RO informed the veteran that 
his PTSD claim was being remanded and that additional 
information regarding the alleged stressor was necessary, 
including; the dated of the friend's death in Germany, the 
date the veteran accompanied the body home to the United 
States, that name of the unit the veteran and friend were 
attached to, and the full name of the friend that died.  The 
veteran never submitted any further evidence in support of 
his claim for PTSD.  

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


